Order entered January 14, 2020




                                                    In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-00935-CR
                                         No. 05-19-00936-CR

                               CHRISTIN LEE GORBY, Appellant

                                                     V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F19-00375-T & F18-29750-T

                                               ORDER
        The reporter’s record in these appeals, requested August 2, 2019, was due November 25,

2019. When it was not timely filed, we notified court reporter Vearneas Faggett by postcard

dated November 27, 2019 and directed her to file the reporter’s record by December 27, 2019.

To date, the reporter’s record has not been filed and we have had no communication from Ms.

Faggett.

        We ORDER the reporter’s record filed on or before February 3, 2020. We caution Ms.

Faggett that the failure to file the reporter’s record by that date may result in the Court ordering

she not sit until the reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Lela Mays,

Presiding Judge, 283rd Judicial District Court; to Verneas Faggett, office court reporter, 283rd

Judicial District Court; and to counsel for all parties.

                                                       /s/   LANA MYERS
                                                             JUSTICE